Citation Nr: 9925546	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to December 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the appellant's claim for plot 
or internment allowance.  


FINDINGS OF FACT

1. The veteran died on April [redacted], 1996, at Gardena Memorial 
Hospital, a non-VA affiliated facility.

2. Service connection was not in effect for any disability 
and the veteran was not in receipt of payment of VA 
nonservice-connected pension benefits at the time of his 
death.

3. The veteran did not have a claim for compensation or 
pension pending at the time of his death, for which there 
was sufficient evidence to have supported an award of 
compensation or pension.  


CONCLUSION OF LAW

The criteria for entitlement to payment of VA burial benefits 
or plot or interment allowance for the veteran have not been 
met.  38 U.S.C.A. §§ 2302, 2303 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.1600 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records note diagnosis of 
severe psychoneurosis with hypochondriasis cause 
undetermined, manifested by bizarre somatic complaints 
without demonstrable organic basis.  The Medical Board found 
that the veteran's disability was not incurred in active 
service, existed prior to induction, was not aggravated by 
active service, and was not incurred in the line of duty.  

By rating decision in December 1977, the RO reported that 
service connection had been denied for arthritis of multiple 
joints and for psychoneurosis, hypochondriasis. 

The veteran died on April [redacted], 1996.  The death certificate 
reported the immediate cause of death as cardiorespiratory 
arrest, due to sepsis, due to pneumonia, with other 
significant condition contributing to death but not related 
to the immediate cause of senility.  The veteran died while 
an inpatient at Gardena Memorial Hospital.  

Five days before the veteran's death in April 1996, a claim 
for service connection for hearing loss and psychiatric 
condition was submitted.  In May 1996, prior to being 
informed of the veteran's death, the RO again denied service 
connection for psychoneurosis, hypochondriasis.  The RO also 
denied service connection for hearing loss.  

In her notice of disagreement, received in May 1997, the 
appellant stated that the veteran was in a nursing home and 
in the VA hospital.  In her VA Form 9, substantive appeal, 
received in August 1997, the appellant stated that the 
veteran was admitted to the nursing home under the authority 
of VA.  

In March 1999, R.A., M.D., reviewed the veteran's records to 
determine whether the veteran's psychoneurosis, which existed 
prior to service, was aggravated beyond normal progression 
during his military service.  Dr. R.A. concluded that there 
was no evidence that the psychoneurosis, which existed prior 
to service, was aggravated beyond normal progression during 
military service.  


II. Analysis

As a preliminary matter, the Board notes that the appellant 
is a proper claimant for entitlement to VA burial benefits 
and has submitted a timely application.  38 C.F.R. § 
3.1601(a)(1)(ii) and (a)(2)(ii) (1998).

When a veteran's death is not service-connected an amount of 
the veteran's funeral and burial expenses may be paid if:  1) 
At the time of death, the veteran was in receipt of pension 
or compensation; 2) The veteran had an original or reopened 
claim for either benefit pending at the time of his death, 
for which there was sufficient evidence to have supported an 
award of compensation or pension; 3) The deceased was a 
veteran of any war or was discharged from active service 
for a disability incurred in the line of duty, and the body 
of the deceased was being held by a State; 4) The deceased 
died while properly hospitalized for hospital, nursing home, 
or domiciliary care by VA.  38 C.F.R. § 3.1600 (b) and (c) 
(1998).  Plot or interment allowance may be paid if the 
deceased veteran was eligible for burial allowance or the 
veteran served during a period of war and the condition 
relating to burial in a state veterans' cemetery were met, or 
the veteran was discharged from active service for a 
disability incurred or aggravated in line of duty.  38 C.F.R. 
§ 3.1600 (f) (1998).  

At the time of death, the veteran was not in receipt of VA 
pension or compensation benefits.  Although the veteran had a 
claim pending at the time of his death, this claim was denied 
by rating decision in May 1996, prior to notification to the 
VA of the veteran's death.  The veteran was hospitalized at 
the time of his death.  Although the appellant contends that 
the veteran was placed in a nursing home under VA authority, 
there is no evidence to support this statement or to show 
that the veteran was admitted to the non-VA hospital, at 
which he died, by authority of the VA.  Therefore, there is 
no basis for entitlement to funeral or burial expenses.

As to plot and interment allowance, the Board notes that the 
veteran was cremated.  However, the appellant reported costs 
for "burial plot, mausoleum vault, columbarium niche, etc."  
Therefore, the Board will address entitlement to plot 
and interment allowance as well.  The veteran was not 
discharged from active service for a disability incurred or 
aggravated in the line of duty.  The appellant contends that 
the veteran was discharged for a disability, and, therefore, 
entitlement to plot or interment allowance is warranted.  
However, under the regulation, the disability must have been 
incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.1600 (f).  The Medical Board report and the report of Dr. 
R.A. establish that the veteran's psychoneurosis, for which 
he was discharged from service, existed prior to service, was 
not aggravated by his military service, and was not incurred 
in the line of duty.  Therefore, there is no basis for 
entitlement to plot or interment allowance.



ORDER

Entitlement to burial benefits is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

